What has been said by my brother Lattimore in discussing bills of exception 2 and 3 may be supplemented by the statement that it appears from the record that appellant had testified before the Barfields were offered as witnesses; that he nowhere claimed to have heard of any trouble between deceased and the Barfields from them or any one else, and made no pretense that knowledge of any such transaction was operating on his mind at the time of the homicide. In this condition of the record the court was more than justified in excluding the Barfield evidence in the absence of information that they claimed to have told appellant about the trouble when he while testifying had not mentioned it.
                          ON REHEARING.